DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 8/7/2019.
Claims 1-15 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (“Pedestrian Detection and Tracking from Low-Resolution Unmanned Aerial Vehicle Thermal Imagery”, Sensors, MDPI, 2016, 16, 446, pp. 1-26) (hereinafter, “Ma”).
With regard to claim 1 Ma discloses a method for estimating a trajectory of a non- stationary object using thermal imaging (Abstract and Introduction on pages 1-2), the method comprising the steps of: obtaining, using a thermal imager, a thermal image of one or more surfaces within an environment (page 2, Figure 1 (b) where thermal image is obtained using thermal camera, page 2, first full paragraph that starts with “However…”); detecting, within a single obtained thermal image, a heat signature from an object on the one or more surfaces (heat signature detected as a blob, page 2, first full paragraph that starts with “However…”); extracting, using the detected heat signature in the single obtained thermal image, a trajectory of the object along the one or more surfaces within the image (see section 3.1 on page 4 where blob extraction is discussed; Figure 2, section 3.1.1 where blob extraction is discussed and Figure 6); and estimating, from the extracted trajectory, a trajectory of the object within the environment (section 3.2 where pedestrian tracking is discussed including the trajectory data; section 4.2; Figure 16 on pages 19-20; section 5, and Figure 17 where pedestrian trajectories are illustrated).
With regard to claim 2 Ma discloses wherein the estimated trajectory is outside the field of view of the thermal image (Figure 5, for example, where outer rings are considered as well as inner rings to detect the region with pedestrian, Figure 16-17 and its respective sections in the description).
With regard to claim 3 Ma discloses step of responding 
With regard to claims 4 and 5 Ma discloses wherein the response comprises communicating information about the estimated trajectory, wherein the response comprises communicating, based on the estimated trajectory, information about the one or more surfaces (Section 4.1, Figure 11; in the conclusion section 7 on pages 23-24, it is clear that the detection results are communicated to a system/entity improving pedestrian-vehicle crash analysis etc.).
With regard to claim 7 Ma discloses the step of triggering, in response to a triggering event, the thermal imager to obtain or analyze a thermal image (Figure 2, obtain and analyze the thermal image, this is described through the reference).
With regard to claim 8 Ma discloses the step of extracting additional information about the object using the detected heat signature (additional information such as distinguish cyclist from a running men, for example, is extracted as additional information from the analysis).
With regard to claim 9 Ma discloses the step of communicating the thermal image to a processor of the thermal imager or to another thermal imaging device or system (detection output, Fig. 2, and the system shown as a whole throughout the reference, illustrated as an example in Fig. 11 as a UAV platform, once the thermal image is obtained/detected and ROIs are extracted/classified, they are outputted).
With regard to claims 10 and 13, claims 10 and 13 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 10 and 13. Ma discloses a pedestrian detection and tracking system, using thermal infrared camera installed in a UAV system, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claims 11 and 12, claims 11 and 12 are rejected same as claims 2 and 3 and the arguments similar to that presented above for claims 2 and 3 are equally applicable to claims 11 and 12. Ma discloses a pedestrian detection and tracking system, using thermal infrared camera installed in a UAV system, and all of the other limitations similar to claims 2 and 3 are not repeated herein, but incorporated by reference.
With regard to claims 14 and 15, claims 14 and 15 are rejected same as claims 2 and 3 and the arguments similar to that presented above for claims 2 and 3 are equally applicable to claims 14 and 15. Ma discloses a pedestrian detection and tracking system, using thermal infrared camera installed in a UAV system, and all of the other limitations similar to claims 2 and 3 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0293722 to Chen.
With regard to claim 6, Ma teaches the method of claim 3 and 1 and further on page 2 first paragraph discloses that “Depending on the flight altitude, camera orientation and illumination, the appearance of objects changes dramatically.” And, further, for HOG descriptor, in order to alleviate the influence of illumination and shadow, cells are grouped together. However, Ma does not expressly teach wherein the response comprises modifying, based on the estimated trajectory of the object within the environment, a characteristic of a lighting unit.
Chen teaches wherein the response comprises modifying, based on the estimated trajectory of the object within the environment, a characteristic of a lighting unit (paragraph [0146], Fig. 10, where thermal sensor 406 is disclosed, processor 410 in communication with the sensor, “the beam steering mechanism 412 can direct the illumination region 102 to a different surface location, or otherwise modify the  It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Ma’s reference.  The suggestion/motivation for doing so would have been to modify the illumination region by modifying light source module 302, to direct the illumination region to a different surface location, for example, as suggested by Chen.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Chen with Ma to obtain the invention as specified in claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference of “FLIR systems, find them first with the thermovision scout” in the IDS dated 8/7/2019 is of relevance because it discloses a scout infrared camera monitoring heat signature, sees through the foliage, highlighting the suspect, improving officer’s safety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669